CHARLES J. SCHUCK, Judge.
Claimant’s automobile while being driven along the highway near Quinwood in Greenbrier county, on December 21, 1944, was stuck by a snowplow owned and operated by the state road commission. The record reveals that the operator o.f the snowplow was engaged in removing the snow from the upper side of an elevated curb and while so doing his snowplow slid into claimant’s car causing the damage complained of and amounting to $97.60. One Pearl Spence, the wife of claimant, was in the car at the time and suffered minor injuries. The amount of damage aforesaid is by agreement in full settlement not only for injuries to the automobile, but for any personal injuries suffered by claimant or his wife the said Pearl Spence.
The state road department recommends settlement in the aforesaid sum and this settlement is approved by the attorney general’s office. We, therefore, recommend an award in the amount of ninety-seven dollars and sixty cents ($97.60), accordingly, to the claimant, and suggest that upon receipt of the aforesaid amount both the claimant and his wife, Pearl Spence, shall sign and execute a full and complete release.